Opinion by
Judge Hardin :
The license to- the appellants clearly imports the usual privileges of tavern keepers, which embraced the right to retail liquors at their tavern house and in connection with their business of entertaining guests; but it did not in our opinion, protect them in keeping a separate bar-room at their storehouse, detached and forty yards distant from the tavern, and where a distinct and separate business was conducted.
We therefore concur in the judgment, which is 'affirmed.